                IN THE UNITED STATES DISTRICT COURT FOR THE
                      NORTHERN DISTRICT OF OKLAHOMA

 COURTNEY GROGAN, Successor
 Trustee of the Joe C. Cole Revocable
 Trust, under trust agreement dated
 March 28, 2002,
 and
 ATKINSON, HASKINS, NELLIS,
 BRITTINGHAM, GLASS & FIASCO,
 an Oklahoma Professional Corporation,
                            Appellants
 vs.                                          Case No. 19-CV-248-TCK-FHM
 MIRANDA KRISTIN RENFROW,                     Appeal from: Adv Case No. 17-1027-R
                                              U.S. Bankruptcy Court N. D. Oklahoma
                                              Honorable Judge Dana L. Rasure
                            Appellee.

                                 OPINION AND ORDER

       Defendant’/Appellants’ Combined Motion for Extension of Briefing Deadlines and

Enlargement of Page Limits, [Dkt. 24, 25], is before the undersigned United States

Magistrate Judge for decision.

       The motions [Dkt. 24, 25], are GRANTED and the briefing schedule is altered, as

follows:

             Appellants’ brief is due by August 16, 2019;

             Appellee’s response brief is due by September 20, 2019;

             Appellants’ reply brief is due by October 11, 2019.

Appellant is permitted to file an opening brief not to exceed 60 pages.

       SO ORDERED this 11th day of July, 2019.
